Citation Nr: 0328616	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  99-19 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a 
myeloproliferative disorder due to exposure to ionizing 
radiation.

2.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated as 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 1954 to 
April 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in September 
1998 and August 1999 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  The 
September 1998 rating decision denied an increased rating (in 
excess of 30 percent) for the veteran's service-connected 
PTSD.  The veteran entered notice of disagreement with this 
decision in May 1999; the RO issued a statement of the case 
in September 1999; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in September 1999.  

The August 1999 rating decision denied service connection for 
a myeloproliferative disorder (claimed as leukemia) as a 
result of exposure to ionizing radiation.  The veteran 
entered notice of disagreement with this decision in August 
1999; the RO issued a statement of the case in September 
1999; and the veteran entered a substantive appeal, on a VA 
Form 9, which was received in September 1999.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal has 
been obtained; VA has notified the veteran of the evidence 
needed to substantiate the claims addressed in this decision, 
and has obtained all relevant evidence designated by the 
veteran, in order to assist him in substantiating his claims 
for VA compensation benefits; in light of the grant of 
service connection for a myeloproliferative disorder (as a 
result of exposure to ionizing radiation) and the grant of a 
50 percent disability rating (the rating that the veteran 
testified in April 2001 would satisfy his increased rating 
appeal), there is no reasonable possibility that additional 
assistance would further aid in substantiating either of 
these claims. 

2.  The evidence of record for and against the appellant's 
claim is in relative equipoise on the question of whether the 
veteran was exposed to ionizing radiation during CBR School 
at Ft. McClellan, Alabama, from 1959 to 1960 while serving on 
active duty. 

3.  The veteran's currently diagnosed myeloproliferative 
disease, characterized as myelofibrosis, is etiologically 
related to his exposure to ionizing radiation during service.

4.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as nightmares and 
intrusive thoughts analogous to panic attacks more than once 
a week, some disturbance of motivation and mood, impairment 
of memory, and difficulty in establishing and maintaining 
effective work and social relationships. 


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, a myeloproliferative disorder, characterized as 
myelofibrosis, was incurred in service due to exposure to 
ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2002).

2.  With the resolution of reasonable doubt in the veteran's 
favor, the schedular criteria for 50 percent rating for 
service-connected PTSD have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)), now requires 
VA to assist a claimant in developing all facts pertinent to 
a claim for VA benefits, including a medical opinion and 
notice to the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decisions, statement of the case, and 
supplemental statement of the case, the RO advised the 
appellant of what must be demonstrated to establish the 
benefits sought on appeal.  In a November 2002 supplemental 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claims, as well as the 
regulatory provisions of the VCAA.  The Board finds that the 
RO has obtained, or made reasonable efforts to obtain, all 
records or other evidence that might be relevant to the 
appellant's claim, and the appellant has not identified any 
evidence or additional records that have not been obtained.  
VA specifically requested VA treatment records, and afforded 
the veteran various VA compensation examinations.  
Development in this case has also included development 
through the U.S. Army, the VA Chief Public Health and 
Environmental Hazards Officer, and a VA radiation review with 
a medical nexus opinion.  Accordingly, no further notice to 
the appellant or assistance in acquiring additional evidence 
is required by the new statute and regulations. 

In light of the full grant of benefits sought on appeal, no 
further evidence is necessary to substantiate the veteran's 
claims for service connection for myeloproliferative disorder 
as a result of exposure to ionizing radiation and increased 
rating for PTSD.  See 38 U.S.C.A. § 5103(a) (West 2002).  In 
this veteran's case, there is no reasonable possibility that 
further assistance would aid in substantiating the veteran's 
claim for VA compensation benefits.  See 38 U.S.C.A. § 
5103A(a)(1),(2) (West 2002).  At a personal hearing before 
the RO in April 2001, the veteran testified that, if a 50 
percent disability rating were granted for PTSD, that would 
satisfy his appeal on the issue of increased rating for PTSD.

II.  Service Connection for a Myeloproliferative Disorder

The veteran contends that during "CBR" (Chemical, 
Biological, Radioactive) School training at Ft. McClellan, 
Alabama, from 1959 to 1960 while in active service he was 
exposed to radioactive material as a part of a training 
exercise using a Geiger counter to try to locate the 
radioactive material.  The veteran contends that his 
currently diagnosed myeloproliferative disorder is 
etiologically related to that exposure to ionizing radiation 
during training in service. 

In general, service connection may be granted for any disease 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease or injury 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d).  
In addition, service connection is also warranted for certain 
chronic conditions that become manifest to a compensable 
degree (10 percent) within one year after service.  The 
diseases referred to in the regulation, however, do not 
include myeloproliferative disorder.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, direct service connection can be 
established by showing that the disease or malady was 
incurred during or aggravated by service, a task that 
includes the difficult burden of tracing causation to a 
condition or event during service.  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under 38 U.S.C.A. § 1112(c)(3) and 38 
C.F.R. § 3.309(d)(3).  In applying this statutory 
presumption, there is no requirement for documenting the 
level of radiation exposure.  The diseases referred to in the 
regulation, however, do not include myeloproliferative 
disorder.  38 C.F.R. § 3.309(d)(2) (2002).  
 
Finally, other "radiogenic" diseases include those listed 
under 38 C.F.R. § 3.311(b)(2) in an ionizing radiation 
exposed veteran may also be service connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  "Radiogenic diseases" under this 
regulation do not include myeloproliferative disorder.  See 
38 C.F.R. § 3.311(b).  Other claimed diseases, however, may 
be considered radiogenic if the claimant has cited or 
submitted competent scientific or medical evidence that 
supports that finding.  See 38 C.F.R. § 3.311(b)(4).

When it has been determined that a veteran has been exposed 
to ionizing radiation as a result of activities as claimed, 
and the veteran subsequently develops a specified radiogenic 
disease (which includes multiple myeloma) within the 
specified time period, the claim will be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  38 C.F.R. § 3.311(b).  
When such a claim is forwarded for review, the Under 
Secretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the Under Secretary of Health.  See 
38 C.F.R. § 3.311(b), (c)(1).  If after such consideration 
the Under Secretary for Benefits is convinced sound 
scientific and medical evidence supports a conclusion that it 
is "at least as likely as not" that the disease resulted 
from in-service radiation exposure, the Under Secretary for 
Benefits shall so inform the RO in writing and set forth the 
rationale for this conclusion.  38 C.F.R. § 3.311(c)(1)(i).  
If the Under Secretary for Benefits determines there is "no 
reasonable possibility" that the disease resulted from in-
service radiation exposure, the Under Secretary for Benefits 
shall so inform the RO in writing, setting forth the 
rationale for this conclusion.  38 C.F.R.  3.311(c)(1)(ii).

In this case, the record reflects that the veteran served on 
active duty from November 1954 to April 1963.  The veteran 
wrote that, during service at 
Ft. McClellan, Alabama, from 1959 to 1960, he was exposed to 
radioactive material as a part of a training exercise to 
learn to use a Geiger counter to locate radioactive material.  
Service personnel records reflect that the veteran attended 
"CBR School" ("USACmlCSch") for 4 weeks, beginning on 
November 22, 1959; "CBR" stands for "Chemical, Biological, 
Radioactive."  An undated report of "final physical" 
examination reflects that the veteran reported a history of 
having worked with a radioactive substance.  

In connection with the veteran's initial claim for service 
connection, estimates of his probable radiation dose were 
obtained.  In correspondence dated in September 2002, the 
Department of the Army wrote that there was no record of a 
dosimetry being issued to the veteran.  From the absence of 
the Army finding a dosimetry record, the Army drew the 
conclusion that it was unlikely that the veteran was enrolled 
in a personnel-monitoring program, and, based on this 
conclusion, suggested that the veteran was not occupationally 
exposed to ionizing radiation during service.  The Army 
letter does not mention that "CBR" training represents 
training in Chemical, Biological, and Radioactive materials.  
Then, notwithstanding the finding that the veteran was not 
occupationally exposed to ionizing radiation during service, 
the Program Manager of the Army Health Physics program 
nevertheless estimated that the veteran was exposed to a dose 
of 1.25 rem gamma whole body.  

Pursuant to 38 C.F.R. § 3.311, the VA Under Secretary for 
Health was requested to review the claims file and provide an 
opinion as to the possible relationship between the veteran's 
myeloproliferative disorder and his exposure to ionizing 
radiation in service.  In an October 2002 Memorandum, the 
Assistant Chief Medical Director for Public Health and 
Environmental Hazards concluded that it was unlikely that the 
veteran's myeloproliferative disorder could be attributed to 
exposure to ionizing radiation in service.  The opinion was 
based on the estimate of exposure to a dose of 1.25 rem gamma 
whole body, and studies that pertained to "leukemia" 
resulting from ionizing radiation.  The evidence (January 
1999 VA hematology/oncology opinion) reflects that the 
veteran has been diagnosed with a myeloproliferative disorder 
or myeloproliferative syndrome, highly likely in the category 
of myelofibrosis, and that myelocytic leukemia was fairly 
unlikely. 

With regard to the veteran's claim for service connection for 
myeloproliferative disorder as directly incurred in service 
due to exposure to ionizing radiation, the Board finds that 
the evidence for and against the veteran's claim is in 
relative equipoise on the question of whether he was exposed 
to ionizing radiation in service.  As noted, the Department 
of the Army wrote that there was no record of a dosimetry 
being issued to the veteran.  The Board finds it to be highly 
unlikely that a veteran training at a Chemical, Biological, 
and "Radioactive" (CBR) School would not have been issued a 
dosimeter badge; it is more likely that the records of the 
veteran's dosimeter badge readings in 1959 simply cannot be 
located now.  The nature of the training is strong evidence 
that the veteran would have been issued a dosimeter badge, 
and would have been exposed to radiation during training with 
a Geiger counter.  If dosimeter readings were not in fact 
kept by the Army in 1959-1960, the veteran's testimony 
regarding exposure to radiation, and the specifics of such 
exposure during training, is even more probative of the 
question of in-service exposure to radiation during training.  

The service personnel records corroborate the veteran's 
account of having attended a "CBR School" at Ft. McClellan, 
Alabama, for 4 weeks beginning on November 22, 1959.  In 
September 1999, the veteran provided a detailed account of 
training activities that included training in the use of a 
Geiger counter and exposure to radioactive material as a part 
of a training exercise.  At a personal hearing in April 2001, 
the veteran also specifically testified under oath about the 
training activities at Ft. McClellan, including the use of a 
MIH100 Geiger counter during an exercise to look for a source 
of radiation, when he opened an unlocked box that contained 
radiation, and that he experienced various symptoms soon 
afterwards.  Of special significance is the fact that, at the 
service separation examination, the veteran reported a 
history of having worked with radioactive substances.  

The evidence weighing against the question of in-service 
exposure in this case consists simply of the Army's inability 
to locate any records of dosimetry issued to the veteran 
during training in Chemical, Biological, and Radioactive 
materials.  The evidence against the veteran's claim does not 
delineate what activities were or were not a part of the 
veteran's training at CBR School at Ft. McClellan, and does 
not rebut the veteran's credible reporting of exposure to 
radiation during service.  Resolving reasonable doubt in the 
veteran's favor regarding this factual question, the Board 
finds that the veteran was exposed to ionizing radiation in 
service.  38 C.F.R. § 3.102. 

The Board further finds that the weight of the medical 
opinion evidence is in favor of the veteran's claim of direct 
service connection.  The evidence of record includes a 
favorable VA medical etiology opinion that the veteran's 
myeloproliferative disorder, characterized as myelofibrosis, 
is etiologically related to his exposure to ionizing 
radiation during training in service at Ft. McClellan in 
about 1959.  See 38 C.F.R. § 3.311(b)(4).  The veteran was 
diagnosed with myeloproliferative disorder in September 1998 
and January 1999.  The VA hematologist/oncologist who 
examined the veteran in January 1999 diagnosed a 
"relationship to the previous radiation accident is quite 
likely."  The VA hematologist/oncologist further noted that 
studies show that myelofibrosis has been linked to radiation 
exposure in humans.  For these reasons, and with the 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that the veteran's currently diagnosed 
myeloproliferative disorder, myelofibrosis, was incurred in 
service due to exposure to ionizing radiation.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311; Combee, 
34 F.3d at 1043.  

III.  Increased Rating for PTSD

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Each disability should be viewed 
in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Medical reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Where there is a question as to which of two disability 
ratings shall be applied, the higher rating is to be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. 
§ 4.7.  Where, as in this case, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2.  

Under the revised criteria of Diagnostic Code 9411, effective 
from November 7, 1996, PTSD is to be rated in accordance with 
the General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130.  Under that formula, a 30 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as:  grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closest 
relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The Global Assessment of Functioning Scale score (GAF) is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994).  The GAF is based on 
all of the veteran's psychiatric impairments.  A GAF of 11 to 
20 indicates some danger of hurting self or others (e.g., 
suicide attempts without clear expectation of death, 
frequently violent, manic excitement), or occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces), or 
gross impairment in communication (e.g., largely incoherent 
or mute).  A GAF of 21 to 30 indicates behavior is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation), or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF of 31 to 40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant), or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  A GAF of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with coworkers).  A 61 to 70 
GAF indicates some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  

The veteran contends that a 50 percent disability rating is 
warranted for his service-connected PTSD symptomatology.  
Through his representative, he contends that an increased 
rating is due because of the "chronic severity" of his 
PTSD.  The veteran contends that an increased disability 
rating for PTSD to 50 percent would satisfy his increased 
rating appeal. 

At a VA examination in July 1998, the veteran reported that 
he had a startle reaction, explosive anger, and sleep 
disturbance.  He also reported that he experienced difficulty 
with memory.  Examination revealed the veteran to be tense 
and anxious.  The Axis I psychiatric diagnoses were chronic 
PTSD, personality change secondary to brain aneurysm, and 
long-term episodic alcohol abuse (in remission).  The 
examiner assigned a GAF of 52, and 52 for the previous year. 

At a VA examination in July 1999, the veteran reported that 
he had anxiety, agitation and anger, hyper startle response, 
nightmares two to three times per week, instrusive memories, 
memory loss, and sleep disturbance.  The Axis I diagnoses 
were chronic PTSD, personality change secondary to brain 
lesion, and long-term episodic alcohol abuse (in remission).  
The examiner assigned a GAF of 50, and 52 for the previous 
year.  

At a VA examination in September 2001, the veteran reported 
that he was nervous all the time, had intrusive thoughts, was 
impatient and had angry reactions, experienced sleep 
disturbance, had less energy, and had become more isolated.  
The Axis I diagnoses were chronic PTSD, major depressive 
disorder secondary to general medical condition, and 
dysthymia.  The Axis II diagnosis was personality disorder 
(not otherwise specified).  The examiner assigned a GAF of 55 
specifically for PTSD symptomatology.  

At a RO personal hearing in April 2001, the veteran testified 
in relevant part as follows: he suffered from frequent 
nightmares (weekly or every other night); impaired sleeping 
(3 to 4 hours per night); he experienced frequent panic 
attacks, described as getting nervous or angry; he was easily 
angered, and would get road rage; and he infrequently 
participated in social gatherings, such as ball games in 
which his grandchildren are playing, was home most of the 
time, and sometimes drove his wife to work.  

After a review of the evidence, the Board finds that the 
evidence is in relative equipoise on the question of whether 
the veteran's PTSD manifests symptomatology that more nearly 
approximates the schedular rating criteria for a 50 percent 
rating under Diagnostic Code 9411.  The veteran's service-
connected PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as nightmares and intrusive thoughts analogous 
to panic attacks more than once a week, some disturbance of 
motivation and mood, impairment of memory, and difficulty in 
establishing and maintaining effective work and social 
relationships.   These symptoms are contemplated by a 50 
percent rating for PTSD under Diagnostic Code 9411.  
38 C.F.R. § 4.130. 

The evidence weighing in favor of the veteran's claim for 
increase includes the assignment of a GAF of 52 (July 1998), 
a GAF of 50 (July 1999), and a GAF of 55 (September 2001).  A 
GAF of 51 to 60 represents moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
The GAFs assigned in July 1998 and July 1999 were based on 
all psychiatric symptomatology, that included non-service-
connected diagnosed psychiatric disorders, not just 
symptomatology attributable to service-connected PTSD.  The 
September 2001 assignment of a GAF of 55 is more highly 
probative of the level of psychiatric impairment due solely 
to service-connected PTSD, as the examiner delineated 
specific psychiatric symptoms that were not attributable to 
PTSD, then offered a GAF that was explicitly based only on 
PTSD symptomatology.  Moreover, the overall symptomatology 
represented by the veteran's PTSD is moderate symptomatology 
or moderate difficulty in social or occupational functioning, 
as the GAFs prior to, and subsequent to, the July 1999 
examination reflect.  See 38 C.F.R. § 4.126 (2002) 
(adjudicator is to "assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination").  
Furthermore, the assignment of a GAF represents an examiner's 
overall assessment of the veteran's psychiatric impairment at 
a given time, but is not more highly probative than the 
evidence of specific psychiatric symptoms upon which the 
rating of psychiatric disability is contemplated under 
Diagnostic Code 9411 and the General Rating Formula for 
Mental Disorders.  38 C.F.R. § 4.130.  

In determining the proper rating assignment for a service-
connected disability, the Board may not use manifestations 
resulting from non-service-connected disease or injury in 
establishing the service-connected rating.  See 38 C.F.R. 
§ 4.14 (the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided).  With regard to 
specific symptomatology attributable to the veteran's 
service-connected PTSD, the September 2001 VA examiner 
differentiated some symptomatology attributable to PTSD from 
those symptoms attributable to the veteran's non-service-
connected major depressive disorder, which the examiner 
opined was secondary to a general medical condition.  The 
medical opinion evidence attributes the veteran's depression 
and seizures to a status post ruptured cerebral aneurysm.  
The examiner also assigned a GAF of 50 for the veteran's non-
service-connected depression.  A GAF of 50 represents serious 
symptoms, such as suicidal ideation, or serious impairment in 
social or occupational functioning, such as an inability to 
keep a job.  The examiner offered the opinion that a GAF that 
contemplated all of the veteran's psychiatric symptomatology 
was 45, whereas the GAF attributable solely to the veteran's 
PTSD at that time was 55.   

The September 2001 VA examination report reflects the 
examiner's opinion that it was difficult to differentiate 
whether the veteran's PTSD symptoms (nightmares, 
hallucinations) or non-service-connected depression was 
causing the veteran to become isolated.  As the medical 
evidence reflects an inability to differentiate the 
symptomatology of tendency to isolate, the Board has 
considered the tendency to isolate to be a symptom of PTSD.  
As the medical evidence also has not specifically 
differentiated the veteran's complaints of memory loss, the 
Board has also considered these to be attributable to the 
veteran's service-connected PTSD.  The Board is precluded 
from differentiating between symptomatology attributed to a 
non-service-connected disability and a service-connected 
disability in the absence of medical evidence which does so, 
although the Board may not ignore such distinctions where 
they appear in the medical record.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

For these reasons, and with the resolution of reasonable 
doubt in the veteran's favor, the Board finds that the 
symptomatology attributed to the veteran's service-connected 
PTSD more nearly approximates the schedular criteria for a 50 
percent rating.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9411.  This 
represents a full grant of the benefit sought on appeal.  At 
a personal hearing in April 2001, the veteran testified that 
a 50 percent disability rating for PTSD would satisfy his 
increased rating appeal.  The veteran's representative stated 
that the veteran was "seeking the next level" of disability 
for PTSD, requested "a decision in favor of a 50 percent 
rating," and represented that the grant of an increased 
rating to 50 percent for PTSD would satisfy the veteran's 
increased rating appeal. 

Moreover, even though the veteran's claim on appeal was 
limited to a request for a 50 percent disability rating for 
PTSD, a rating in excess of 50 percent would not be warranted 
because the weight of the evidence demonstrates that the 
veteran's PTSD did not manifest symptoms that more nearly 
approximated those contemplated by a 70 percent rating under 
Diagnostic Code 9411.  The veteran's PTSD did not even 
manifest certain symptoms attributable to a 50 percent rating 
for PTSD, including flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, difficulty in 
understanding complex commands, impaired judgment, or 
impaired abstract thinking.  38 C.F.R. § 4.130.  In this 
decision, the Board considered the rating criteria in the 
General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated under 38 C.F.R. § 4.130 as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the rating schedule to warrant an assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board finds that a preponderance of the evidence is 
against a rating in excess of 50 percent for the veteran's 
service-connected PTSD, as the evidence demonstrates that  
the veteran's PTSD has not manifested any of the criteria for 
a 70 percent rating, namely occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130.  As the analysis above demonstrates, the 
symptoms attributable to the veteran's PTSD are well 
contemplated by the criteria for a 50 percent rating under 
Diagnostic Code 9411, and the GAFs reflect moderate symptoms 
or moderate difficulty in social or occupational functioning.  
While the veteran has some intermittent suicidal thoughts, 
these have been attributed to his non-service-connected 
diagnosis of depression.  The veteran has reported that he 
has road rage, and becomes angry enough to throw chairs, but 
the evidence does not demonstrate unprovoked irritability 
with periods of violence.  For these reasons, the Board finds 
that a rating for PTSD in excess of 50 percent is not 
warranted.  38 U.S.C.A. 
§§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9411.  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this case, there has been no showing 
that the veteran's service-connected PTSD has independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating such 
psychiatric disability.  Under these circumstances, in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  


ORDER

Service connection for a myeloproliferative disease, 
characterized as myelofibrosis, due to exposure to ionizing 
radiation is granted.

A 50 percent rating for the veteran's service-connected PTSD 
is granted, subject to the criteria governing the payment of 
monetary awards.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



